Electronically Filed
                                        Intermediate Court of Appeals
                                        29467
                                        24-JAN-2012
                                        02:32 PM



                         NO. 29467 

             (HART v. TICOR TITLE INSURANCE) 


NOTE: Order Granting/Accepting Application for Writ of
Certiorari was filed on 01/24/12 under SCWC-29467 (attached).
                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-29467
                                                         24-JAN-2012
                                                         02:20 PM
                            NO. SCWC-29467

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           CHARLES MITCHELL HART and LISA MARIE HART,
               Petitioners/Plaintiffs-Appellants,

                                 vs.

                   TICOR TITLE INSURANCE COMPANY,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 29467; CIV. NO. 1RC08-1-3865)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioners/Plaintiffs-Appellants Charles Mitchell Hart
and Lisa Marie Hart’s application for writ of certiorari, filed
on December 20, 2011, is hereby accepted and will be scheduled
for oral argument.   The parties will be notified by the appellate
clerk regarding scheduling.
          DATED:   Honolulu, Hawai#i, January 24, 2012.

Philip J. Leas,                 /s/ Mark E. Recktenwald
Calvert G. Chipchase,
and Christopher T. Goodin       /s/ Paula A. Nakayama
of Cades Schutte LLP for
petitioners/plaintiffs-         /s/ Simeon R. Acoba, Jr.
appellants on the
application and reply           /s/ James E. Duffy, Jr.

Francis P. Hogan                /s/ Sabrina S. McKenna
and Connie C. Chow
of Ashford & Wriston
for respondent/defendant-
appellee on the response